MEMORANDUM **
This is a petition for review of the Board of Immigration Appeals’ (“BIA”) order denying petitioner’s third motion to reopen removal proceedings.
We review the BIA’s ruling on a motion to reopen for abuse of discretion. Perez v. Mukasey, 516 F.3d 770, 773 (9th Cir.2008).
The BIA denied petitioner’s motion to reopen as both time- and number-barred. Petitioner sought reopening based on her recent membership in the China Democracy Party. The BIA did not abuse its discretion in denying the motion to reopen because petitioner exceeded the time and number limitations to motions to reopen and did not demonstrate changed country conditions in China. See 8 U.S.C. § 1229a(c)(7)(A), (C)(i); 8 C.F.R. § 1003.2(c)(2); Chen v. Mukasey, 524 F.3d 1028, 1032 (9th Cir.2008).
Accordingly, respondent’s motion for summary disposition in part is granted because the questions raised by this petition for review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard).
Respondent’s motion to dismiss in part is denied as unnecessary. All other pending motions, including the motion to consolidate this petition with petition No. 07-73771, are denied as moot. The temporary stay of removal shall continue in effect until issuance of the mandate.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.